DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “tbd” in FIG. 1 (located under the fixture 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities:  the recitation “to define the define image frame” in lines 3-4 should read “to define the defined image frame”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-28 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the component/element necessary for “activating the light source to provide the light source in an ON state; concurrent with the light source being in an ON state, repeatedly sending a defined image frame to the spatial light modulator; and deactivate the light source to an OFF state” (claims 21-28) and “activating the first and second light sources to provide both the first and second light sources in an ON state; concurrent with the ON state of both the first and second light sources, repeatedly sending a defined image frame to the second spatial light modulator; and deactivating the first and second light sources to an OFF state” (claims 37-40), such as a controller or a system processor. 

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21: there is insufficient antecedent basis for the recitation “the photocure resin layers” in line 8 of the claim. The claim introduces “a sequence of selectively hardened layers of the photocure resin” in lines 7-8; though, it is not clear if “the photocure resin layers” is referring to the hardened layers of the photocure resin or different and/or additional photocure resin layers and therefore renders the claim indefinite. For the purposes of art rejections, “the photocure resin layers” is being interpreted to be equivalent to the hardened layers of the photocure resin. 
Additionally, there is insufficient antecedent basis for the recitation “the three dimensional printer” in line 9 of the claim. The claim introduces “a three dimensional printing system” in line 3; though, it is not clear if “the three dimensional printer” is a single component/element of many constituting the three dimensional printing system or if “the three dimensional printer” is the three dimensional printing system and therefore renders the claim indefinite. For the purposes of art rejections, “the three dimensional printer” is being interpreted to be equivalent to the three dimensional printing system. 
Regarding claims 22-28: these claims are dependent, either directly or indirectly, on claim 1; however, claim 1 is a canceled claim. Consequently, it is not clear which claim, claims 22-28 depend from. For the purposes of art rejections, claims 22-28 are being interpreted to depend from claim 21. 
Moreover, given the interpretation above, these claims are dependent, either directly or indirectly, on claim 21 and therefore exhibit the same indefiniteness discussed above. 
Regarding claims 25-26: there is insufficient antecedent basis for the recitation “the plurality of image frames” in line 2 of each of the claims. As discussed above, claims 25-26 are being interpreted to depend from claim 21, which does not include a “plurality of image frames”. Claim 21 first introduces "a defined image frame" in line 12; however, it is not clear what “the plurality of image frames” is intending to reference given a defined image frame is just a single image frame.  
Regarding claims 27-28: there is insufficient antecedent basis for the recitation “the image frames” in lines 1-2 of each of the claims. As discussed above, claims 27-28 are being interpreted to depend from claim 21, which does not include  “image frames”. Claim 21 first introduces "a defined image frame" in line 12; however, it is not clear what “image frames” is intending to reference given a defined image frame is just a single image frame.
Regarding claim 29: there is insufficient antecedent basis for the recitation “the photocure resin layers” in line 11 of the claim. The claim introduces “a sequence of selectively hardened layers of the photocure resin” in lines 10-11; though, it is not clear if “the photocure resin layers” is referring to the hardened layers of the photocure resin or different and/or additional photocure resin layers and therefore renders the claim indefinite. For the purposes of art rejections, “the photocure resin layers” is being interpreted to be equivalent to the hardened layers of the photocure resin. 
Additionally, there is insufficient antecedent basis for the recitation “the three dimensional printer” in line 12 of the claim. The claim introduces “a three dimensional printing system” in line 3; though, it is not clear if “the three dimensional printer” is a single component/element of many constituting the three dimensional printing system or if “the three dimensional printer” is the three dimensional printing system and therefore renders the claim indefinite. For the purposes of art rejections, “the three dimensional printer” is being interpreted to be equivalent to the three dimensional printing system. 
Regarding claims 30-36: these claims are dependent, either directly or indirectly, on claim 9; however, claim 9 is a canceled claim. Consequently, it is not clear which claim, claims 30-36 depend from. For the purposes of art rejections, claims 30-36 are being interpreted to depend from claim 29. 
Moreover, given the interpretation above, these claims are dependent, either directly or indirectly, on claim 29 and therefore exhibit the same indefiniteness discussed above. 
Regarding claims 35-36: there is insufficient antecedent basis for the recitation “the image frames” in lines 1-2 of each of the claims. As discussed above, claims 35-36 are being interpreted to depend from claim 29, which does not include “image frames”. Claim 29 first introduces "a defined image frame" in line 17; however, it is not clear what “image frames” is intending to reference given a defined image frame is just a single image frame.
Regarding claim 37: there is insufficient antecedent basis for the recitation “the three dimensional printer” in lines 13-14 of the claim. The claim introduces “a three dimensional printing system” in line 3; though, it is not clear if “the three dimensional printer” is a single component/element of many constituting the three dimensional printing system or if “the three dimensional printer” is the three dimensional printing system and therefore renders the claim indefinite. For the purposes of art rejections, “the three dimensional printer” is being interpreted to be equivalent to the three dimensional printing system. 
Regarding claims 38-40: these claims are dependent, either directly or indirectly, on claim 17; however, claim 17 is a canceled claim. Consequently, it is not clear which claim, claims 38-40 depend from. For the purposes of art rejections, claims 38-40 are being interpreted to depend from claim 37. Moreover, given the interpretation above, these claims are dependent, either directly or indirectly, on claim 37 and therefore exhibit the same indefiniteness discussed above. 
Additionally, each of these claims recites “the spatial light modulator” in line 1 of claim 38, in line 2 of claim 39 and line 2 of claim 40. However, this recitation further renders claims 38-40 indefinite as claim 37, the claim which claims 38-40 are being interpreted to depend from, introduces a first spatial light modulator in lines 5-6 and a second light modulator in lines 8-9; consequently, it is not clear which of the first and/or second light modulators in claim 37 are being referenced by the recitation “the spatial light modulator” in claims 38-40. 
Regarding claims 39-40: there is insufficient antecedent basis for the recitations “the image frames” in lines 1-2 and “the light sources” in line 3 of the claim. Claim 37, the claim which claims 39-40 are being interpreted to depend from, introduces a first light source in line 5 and a second light source in line 8, as well as a first defined image frame in line 18 and a defined image frame in line 19; though, it is not clear which of the first and/or second light sources and which of the first and/or defined image frame in claim 37 are being references by the recitations “the image frames” and “the light sources” in claims 39-40. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DAS et al. (US 2016/0221262; of record).
As to claim 21: DAS discloses method of manufacturing a three-dimensional article ([0011], [0165]) comprising: providing a three dimensional printing system ([0185], FIG. 4 – LAMP system 100) including: a vessel containing photocure resin ([0189], [0220], FIG. 4 – container 500 for holding the photosensitive medium); and a light engine including a light source that illuminates a spatial light modulator ([0166], [0167], [0217], FIG. 4 – optical imaging system 200); and fabricating the three dimensional article by forming a sequence of selectively hardened layers of the photocure resin ([0166], [0167], [0168]), the photocure resin layers are individually formed by operating the three dimensional printer ([0168], [0189]) including: activating the light source to provide the light source in an ON state ([0172], [0180], [0187]); concurrent with the light source being in the ON state, repeatedly sending a defined image frame to the spatial light modulator ([0181], [0183], [0187]); and deactivate the light source to an OFF state ([0172], [0180], [0187]).
As to claim 22: DAS remains as applied above. DAS further reads on the claimed wherein the spatial light modulator is a digital mirror array which includes at least one million individually controllable mirror elements ([0167], [0172], [0190]). 
As to claim 23: DAS remains as applied above. DAS further reads on the claimed wherein the defined image frame includes a binary sequence of bit planes having a varying time duration ([0172], [0180], [0187], [0189], [0190], [0219]).
As to claim 24: DAS remains as applied above. DAS further reads on the claimed wherein operating the three-dimensional printer further includes receiving an incoming slice energy data array and processing the incoming slice energy data array to define the define image frame ([0172], [0180], [0187], [0189], [0190], [0219]).
As to claim 25: DAS remains as applied above. DAS further reads on the claimed wherein activating the light source occurs before sending the plurality of image frames to the light modulator ([0172], [0180], [0187], [0189], [0190], [0219], [0258], [0259]).
As to claim 26: DAS remains as applied above. DAS further reads on the claimed wherein activating the light source occurs while sending the plurality of image frames to the light modulator ([0172], [0180], [0187], [0189], [0190], [0219], [0258], [0259]).
As to claim 27: DAS remains as applied above. DAS further reads on the claimed wherein an integer number of the image frames are sent to light modulator during a time period between the ON state and the OFF state of the light source ([0261]).
As to claim 28: DAS remains as applied above. DAS further reads on the claimed wherein a non-integer number of the image frames are sent to light modulator during a time period between the ON state and the OFF state of the light source ([0264]).
As to claim 29: DAS remains as applied above. DAS further reads on the claimed method of manufacturing a three dimensional article ([0011], [0065]) comprising: providing a three dimensional printing system ([0185], FIG. 4 – LAMP system 100) including: a vessel for containing a photocure resin ([0189], [0220], FIG. 4 – container 500 for holding the photosensitive medium);4 of 9Application No.: unassigned Preliminary Amendment dated: September 14, 2020a light engine ([0166], [0167], [0217], FIG. 4 – optical imaging system 200) including: a system processor ([0185], [0187], [0203], FIG. 4 – control system 400); digital mirror device module including a digital mirror device ([0167], [0174], [0176]); and a light source module including a light source for illuminating the digital mirror device ([0166], [0167], [0174], [0176]); and fabricating the three dimensional article by forming a sequence of selectively hardened layers of the photocure resin ([0166], [0167], [0168]), the photocure resin layers are individually formed by operating the three dimensional printer ([0168], [0189]) including: receiving and delivering an ON switching signal along a second data path from the system processor to the light source module to place the light source in an ON state ([0172], [0180], [0187], [0190], [0203], FIG. 3b); concurrently with the light source being in the ON state, repeatedly delivering a defined image frame to the digital mirror device along a first data path ([0179], [0180], [0181], [0183], [0187], FIG. 3b); and receiving and delivering an OFF signal along the second data path from the system processor to the light source module to place the light source in an OFF state ([0172], [0180], [0187], FIG. 3b).
As to claim 30: DAS remains as applied above. DAS further reads on the claimed wherein the spatial light modulator is a digital mirror array which includes at least one million individually controllable mirror elements (see the rejection of claim 22).
As to claim 31: DAS remains as applied above. DAS further reads on the claimed wherein the defined image frame includes a binary sequence of bit planes having a varying time duration (see the rejection of claim 23).
As to claim 32: DAS remains as applied above. DAS further reads on the claimed wherein operating the three-dimensional printer further includes receiving an incoming slice energy data array and processing the incoming slice energy data array to define the defined image frame (see the rejection of claim 24).
As to claim 33: DAS remains as applied above. DAS further reads on the claimed wherein the light engine includes a digital mirror device module containing a digital mirror device formatter and the digital mirror device ([0167], [0174], [0176]).
As to claim 34: DAS remains as applied above. DAS further reads on the claimed wherein the digital mirror device formatter receives the incoming slice energy data array and then repeatedly generates the defined image frame (see the rejection of claim 24; [0172], [0174], [0176], [0180], [0183], [0187]).
As to claim 35: DAS remains as applied above. DAS further reads on the claimed wherein an integer number of the image frames are sent to light modulator during a time period between the ON state and the OFF state of the light source (see the rejection of claim 27).
As to claim 36: DAS remains as applied above. DAS further reads on the claimed wherein a non-integer number of the image frames are sent to light modulator during a time period between the ON state and the OFF state of the light source (see the rejection of claim 28).
As to claim 37: DAS remains as applied above. DAS further reads on the claimed method of manufacturing a three dimensional article ([0011], [0065]) comprising: providing a three dimensional printing system ([0185], FIG. 4 – LAMP system 100) including: a vessel for containing a photocure resin ([0189], [0220], FIG. 4 – container 500 for holding the photosensitive medium);4 of 9Application No.: unassigned a first light engine including first light source that illuminates a first spatial light modulator, the first light engine configured to illuminate a first build field within the vessel Preliminary Amendment dated: September 14, 2020([0166], [0167], [0174], [0176], [0177], [0217], FIG. 4 – optical imaging system 200); a second light engine including a second light source that illuminates a second spatial light modulator, the second light engine configured to illuminate a second build field within the vessel ([0166], [0167], [0174], [0176], [0177], [0217], FIG. 4 – optical imaging system 200), the first build field and the second build field partly but do not completely overlap ([0503]); fabricating the three dimensional article by forming a sequence of layers ([0166], [0167], [0168]), an individual layer of the sequence of layers formed by operating the three dimensional printer ([0168], [0189]) including: activating the first and second light sources to provide both the first and second light sources in an ON state ([0172], [0177], [0180], [0187], [0190], [0203], FIG. 3b); concurrent with the ON state of both the first and second light sources, repeatedly sending a first defined image frame to the first spatial light modulator and repeatedly sending a defined image frame to the second spatial light modulator ([0177], [0179], [0180], [0181], [0183], [0187], FIG. 3b); and deactivating the first and second light sources to an OFF state ([0172], [0177], [0180], [0187], FIG. 3b).
As to claim 38: DAS remains as applied above. DAS further reads on the claimed wherein the spatial light modulator is a digital mirror array which includes at least one million individually controllable mirror elements (see the rejection of claim 22).
As to claim 39: DAS remains as applied above. DAS further reads on the claimed wherein an integer number of the image frames are sent to light modulator during a time period between the ON state and the OFF state of the light sources (see the rejection of claim 27).
As to claim 40: DAS remains as applied above. DAS further reads on the claimed wherein a non-integer number of the image frames are sent to light modulator during a time period between the ON state and the OFF state of the light sources (see the rejection of claim 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743